Citation Nr: 0113953	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  94-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right shoulder, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
degenerative disc disease, L5-S1, rated as 10 percent 
disabling prior to May 27, 1999.

3.  Entitlement to an increased rating for service-connected 
degenerative disc disease, L5-S1, rated as 20 percent 
disabling from May 27, 1999.

4.  Entitlement to an increased rating for arteriosclerotic 
heart disease (ASHD) (previously rated as hypertension), 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from January 1956 to January 
1959 and from May 1961 to December 1980.

This appeal is from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board of Veterans' Appeals (Board) 
remanded the case in August 1996 and in January 1999.  The 
Board's August 1996 decision reached final disposition of 
other issue that consequently are no longer part of the 
instant appeal.

While this case was on remand, the RO, in a June 2000 rating 
decision, increased the evaluation of the veteran's lumbar 
degenerative disc disease to 20 percent disabling, effective 
May 27, 1999.  On a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Higher ratings are available under the rating 
code, so this issue remains in controversy.  Furthermore, as 
the veteran had already disagreed and perfected an appeal 
from the 10 percent evaluation in effect prior to May 27, 
1999, the Board has restated this issue to reflect his 
contention with both ratings.

The veteran was scheduled for a personal hearing before a 
Member of the Board at the regional office in March 1996.  He 
did not report for that scheduled hearing and did not timely 
request postponement.  No motion for new hearing for good 
cause was timely filed, and no further request for hearing in 
the same appeal may be granted.  38 C.F.R. § 20.704(d) 
(2000).


FINDINGS OF FACT

1.  The veteran's right shoulder has essentially full range 
of forward flexion and abduction limited to approximately 
shoulder level, with some pain, increased fatigability and 
reduction of strength from 5/5 to 4/5 with prolonged use and 
no evidence of periods of flare-up of symptoms causing 
reduction of function distinguishable from the pain and 
fatigue of use.

2.  Prior to May 27, 1999, the veteran had no objective 
neurological signs or symptoms associated with intervertebral 
disc syndrome and, at various times, full range of lumbar 
motion with slight tenderness over the spine and slight pain 
on motion, or slight limitation of lumbar motion without 
objective evidence of pain.

3.  Currently, as of May 27, 1999, the veteran has mild 
limitation of lumbar motion due to L5-S1 discogenic disease, 
with mild pain at the extremes of ranges of motion and some 
increase in pain and fatigability consistent with the amount 
of use, but without neurologic signs or symptoms associated 
with intervertebral disc syndrome and without flare-ups of 
symptoms distinguishable from the pain and fatigue of use.

4.  The veteran's blood pressure has been controlled with 
medication, with diastolic pressure predominantly less than 
90 from at least February 1992 to the present.

5.  The veteran's medical history is without evidence of 
coronary occlusion or thrombosis; he has not experienced 
angina-type pain since 1987, dyspnea on exertion has non-
cardiac cause, his capacity for manual labor is not inhibited 
by his cardiovascular health, and his heart is not definitely 
enlarged.

6.  The veteran has an estimated workload of 9 METS and 
requires continuous medication of his cardiovascular and 
hypertensive heart disease.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating greater than 20 
percent for degenerative joint disease of the right (major) 
shoulder are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5003-5201 (2000).

2.  The schedular criteria for a rating greater than 10 
percent prior to May 27, 1999, for L5-S1 degenerative disc 
disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5293 (2000).

3.  The schedular criteria for a rating greater than 20 
percent from May 27, 1999, for L5-S1 degenerative disc 
disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5293 (2000).

4.  The schedular criteria for a rating greater than 10 
percent prior to January 12, 1998, for arteriosclerotic heart 
disease, hypertensive heart disease, or hypertensive vascular 
disease, are not met.  38 U.S.C.A. §  1155 (West 1991); 
38 C.F.R. §§ 4.14, 4.31, 4.104 Diagnostic Codes 7005, 7007, 
7101 (1997).

5.  The schedular criteria for a rating greater than 10 
percent from January 12, 1998, for arteriosclerotic heart 
disease, hypertensive heart disease, or hypertensive vascular 
disease, are not met.  38 U.S.C.A. §  1155 (West 1991); 
38 C.F.R. §§ 4.14, 4.31, 4.104 Diagnostic Codes 7005, 7007, 
7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

The veteran's February 1956 entrance medical history showed 
him to be right handed.  Service medical records include 
records from medical facilities at Fort Devens from April 
1973 to November 1980.  Service medical records and a VA 
examination of August 1981 reveal the veteran had 
hypertension in service and degenerative disease of the right 
shoulder and of the lumbosacral intervertebral disc, L5-S1, 
within a year after separation from service.  No diastolic 
blood pressure measurements greater than 100 appear in the 
veteran's VA claims file.

In July 1983, the veteran had private electromyographic (EMG) 
and nerve conduction velocity (NCV) studies for complaints of 
right upper extremity symptoms that revealed right ulnar 
neuropathy, with the lesion at the elbow, and no evidence of 
ulnar lesion at the wrist or for C3-T1 radiculopathies.  A 
July 1984 thallium stress test at St. John's Hospital was 
abnormal, consistent with stress induced ischemia at the 
lower septum and medial part of the inferior wall of the left 
ventricle.  It was terminated due to back pain after the 
veteran reached 70 percent of predicted maximum heart rate.  
An August 1984 VA cardiac screening that reviewed the July 
1984 Thallium stress test produced a diagnosis of two 
episodes of chest pain in the past six months, one typical 
angina, the second less typical but consistent with history, 
in a person with long-standing history of hypertension.  The 
report stated the lower septum and inferior wall ischemia had 
been reversible.  Another VA report indicated that on repeat 
stress test, the veteran reached one minute of stage IV of 
the Bruce protocol, stopping because of back pain with no 
chest discomfort and no diagnostic EKG changes.  It was felt 
that, given his excellent effort tolerance, there was no 
indication for catheterization at that time.  On 
hospitalization at Cutler Army Hospital in September 1984 for 
complaints of chest pain, the diagnosis was atypical chest 
pain, probably angina, and low back pain secondary to 
osteoarthritis, L5-S1.  Lumbar films had shown narrowing in 
the interspace between L5 and S1 with sclerotic borders 
probably due to degenerative disc pathology.  A chest x-ray 
was negative.  The electrocardiogram (EKG) was normal with a 
minor nonspecific interventricular conduction delay, but he 
was felt probably to have coronary artery disease.  He had a 
borderline EKG in October 1984.  In October 1984, he also 
obtained a diagnosis of right ulnar nerve entrapment.

In February 1986, the veteran sought treatment at Cutler Army 
Community Hospital for complaints of right neck and shoulder 
pain about one week after lifting a spare tire.  X-ray study 
showed slight cervical degenerative changes; the right 
shoulder had no significant joint or bone abnormality or soft 
tissue calcification.  The impression regarding the right 
shoulder was bursitis.  A June 1986 electromyogram (EMG) was 
suggestive of a cervical radiculopathy or possible thoracic 
outlet syndrome.  No right shoulder findings were reported.

A June 1991 medical review of fitness for employment related 
to lung cancer noted blood pressure of 154/85 and a cardiac 
examination within normal limits.  The veteran was deemed 
physically unable to perform his work as a training 
specialist due to lung cancer.

From January 1991 to April 1993, the veteran was diagnosed, 
treated and followed for lung cancer at multiple private and 
military facilities.  The intake report from St. Elizabeth's 
Hospital noted a questionable history of myocardial 
infarction in 1983, coronary artery disease with chronic 
stable angina pectoris and hypertension.  Three chest x-ray 
studies taken between January and May 1992 revealed the 
cardiac silhouette and size to be grossly within normal 
limits with some calcification of the thoracic aorta.  Blood 
pressure readings during this time showed no systolic 
pressure greater than 143 mm/Hg and no diastolic pressure 
greater than 90 mm/Hg.

On VA examination of the joints in March 1993, the veteran's 
right shoulder was tender anteriorly with some reduction in 
range of motion.  The last 10 to 20 degrees of abduction and 
of external rotation appeared limited and painful.  The 
shoulder had slight crepitus with movement.  There was 
tenderness over the lumbosacral spine.  There was no 
paravertebral muscle spasm.  There were no fixed deformities.  
Full range of motion was elicited, with slight pain.  
Straight leg raising was negative bilaterally.  Deep tendon 
reflexes were symmetrical, 1+ bilaterally, and plantar 
reflexes were flexor.  The veteran's gait was normal.  X-ray 
studies revealed degenerative changes of the right shoulder 
and degenerative disc disease at L5-S1.

VA examination of the heart in March 1993 noted history of 
hypertensive medication since 1974 and current use of 
Procardia.  Records from Maxwell Air Force Base showed a 
diagnosis of arteriosclerotic cardiovascular disease.  The 
veteran described occasional palpitations when he climbed 
stairs quickly, otherwise, he denied having any chest pain or 
any heart problem.  He described shortness of breath related 
to lung cancer; he continued to smoke about a pack of 
cigarettes a day.  Current blood pressure measurements were 
126/74 sitting, 128/72 recumbent, and 144/67 standing.  The 
heart had normal S1 and S2, regular rhythm, and no murmurs.  
Peripheral vessels were bilaterally symmetrical.  The lungs 
had normal breath sounds and no adventitious sounds.  There 
was no cyanosis or clubbing.  The diagnosis was hypertension 
and arteriosclerotic cardiovascular disease.

An April 1993 hospital report of in-patient follow-up for 
cancer at Maxwell Air Force Base noted a long history of 
hypertension, arteriosclerotic cardiovascular disease, and 
degenerative joint disease.  Historically, he denied any 
chest pain or soreness, dizziness, or shortness of breath.  
On current review of systems, the veteran denied 
cardiovascular complaints, chest pain, dyspnea on exertion, 
paroxysmal nocturnal dyspnea, or leg swelling.  He denied any 
muscle pain, bony pain, joint swelling, joint redness, 
limitation of motion, or loss of motor function.  On physical 
examination, the heart was within normal limits.  The 
extremities had no limitation of motion, redness or swelling.  
There was mild right shoulder pain with a history of 
bursitis.  The final impression, in pertinent part, was 
hypertension, atherosclerotic vascular heart disease, 
hypertensive cardiovascular disease, and degenerative joint 
disease.  A May 1993 outpatient record showed blood pressure 
as 150/75.

The veteran had VA heart, shoulder, and lumbar spine 
examinations in November 1996, with the heart examination 
completed in January 1997.  The veteran reported a right 
shoulder history of worsening pain for about 20 years.  He 
reported constant pain, treated with Tylenol, and inability 
to do anything over his head.  Objective examination found no 
joint swelling, deformity, or instability.  The right 
shoulder had forward flexion of 120 degrees, compared to 180 
degrees on the left; abduction to 90 degrees, compared to 180 
degrees on the left.  Ordered laboratory studies were not 
performed, and an x-ray study was done of the wrong shoulder.  
The diagnosis was right shoulder pain of uncertain etiology.

On examination of the lumbar spine, the veteran reported a 
30-year history of low back problems, with his back getting 
stiffer over the years.  He reported he could not sit for 
long periods, and that pain radiated down the posterior 
aspect of his right lower extremity all the way to his foot.  
He reported often needing a cane to walk due to pain.  
Objectively, the examiner found no postural abnormalities, no 
fixed deformities, and well developed back musculature.  
Forward flexion was limited to 70 degrees, backward extension 
to 20 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  There was no objective 
evidence of pain on motion.  The examiner did not report 
examination for or findings of neurological involvement.  X-
ray study revealed L5-S1 narrowing interpreted as 
degenerative disc disease.  The diagnosis was chronic low 
back pain with right radiculopathy and degenerative disc 
disease of the lumbar spine.

On VA heart examination begun in November 1996 and completed 
in January 1997, the veteran reported having palpitations for 
about 15 years.  He reported having coronary angiography in 
the early 1980s that apparently showed no evidence of 
coronary artery disease, but did show thickening of the wall 
of the heart, which he was told was the source of his chest 
pain.  He reported using Nitropaste until 1987 with no 
anginal-type pain since.  He reported a history of medicated 
hypertension since 1974.  The examiner noted the veteran had 
never had a documented myocardial infarction or documented 
history of coronary artery disease.  Objectively, the heart 
was in regular rhythm and without murmurs, gallop, or rub.  
There was no clinical evidence of cardiomegaly.  Peripheral 
pulses were 2+ and equal bilaterally.  There were no bruits.  
Blood pressure was 137/77.  EKG revealed right bundle branch 
block when compared with a March 1993 EKG, which had a normal 
tracing.  Chest x-ray revealed mild chronic obstructive 
pulmonary disease, status post radiation fibrosis for 
carcinoma of the lung, not significantly changed since March 
1993.  An echocardiogram of January 1997 revealed moderate 
aortic regurgitation.  The aortic root was borderline 
dilated.  The left ventricular thickness was at the upper 
limit of normal, and there was mild left ventricular systolic 
dysfunction.  There was trivial mitral and tricuspid 
regurgitation.  The diagnosis was history of hypertension, 
moderate aortic regurgitation; arteriosclerotic heart disease 
as suggested by the right bundle branch block in comparison 
with the 1993 EKG.

The veteran had multiple VA examinations in May 1999.  The 
report on examination for hypertension included historical 
details derived from review of the veteran's VA claims file 
and subsequently referenced in the other reports.  The 
veteran reported a myocardial infarction in 1983.  He 
reported no angina for about seven years.  The veteran was 
currently on medication for hypertension, but had no 
congestive heart failure.  The veteran reported that he could 
not take a stress test because of back, hip and other medical 
problems.  Current blood pressure measurements were 140/80, 
149/66, and 148/95.  The examiner opined that the veteran's 
hypertension was currently stable.  EKG revealed normal sinus 
rhythm, left axis deviation, and right bundle branch block, 
deemed an abnormal EKG.  The diagnosis was stable blood 
pressure with no clinical evidence of cardiomegaly, but with 
hypertensive cardiovascular disease.

Examination of the heart revealed no shortness of breath, no 
angina, no dizziness, no syncope, and no congestive heart 
failure.  Both lower extremities were without edema, 
varicosity or phlebitis.  The examiner found fatigue and 
dyspnea, attributable to the veteran's pulmonary condition, 
including status post radiation fibrosis from treatment of 
lung cancer.  Because of the multiple medical problems that 
precluded stress testing, the examiner estimated the 
veteran's metabolic equivalence (METs) as 9.  The diagnosis 
was status post-myocardial infarction; EKG finding of old 
right bundle branch block on repeat study.

On examination of the spine, the veteran reported that his 
low back hurt with standing for more than 15 or 20 minutes, 
with sitting or driving "too long," and with any type of 
twisting.  The veteran walked with a cane, reportedly because 
of pain.  The examiner noted right ankle complaints that were 
not otherwise documented in the veteran's claims file, 
positive findings of mild hip pain on all motions with 
essentially full range of motion and no localized tenderness 
over the trochanteric areas, and slightly positive 
patellofemoral test of the knees bilaterally.  The veteran 
used analgesic medication.  There was no definite pain 
radiation, paresis, or paralysis on examination of the lumbar 
spine.  Straight leg raising test was negative for typical 
evidence of radiating pain, although the veteran complained 
of mild hamstring tightness.  Deep tendon reflexes were 
present and symmetrical.  Ankle clonus was absent.  Babinski 
sign was plantar.  Lumbar flexion was to 170 degrees, 
extension was to 20 degrees, lateral flexion was to 20 
degrees and rotation was to 35 degrees bilaterally, all 
without radiation.  X-ray study revealed mild vertebral 
spurring and narrowed intervertebral disc space at L5-S1 
indicative of degenerative disc disease.  The diagnosis was 
L5-S1 discogenic disease with moderate functional impairment.

On examination of the right shoulder, the examiner noted a 
previous diagnosis of mild arthritis.  The veteran complained 
of pain in the right shoulder with motion of the arm above 
shoulder level, but without evidence of paresis, paralysis, 
numbness or tingling.  Range of motion of the right shoulder 
was forward flexion to 160 degrees, external rotation to 70 
degrees, internal rotation to 80 degrees, and abduction to 90 
degrees.  There were mild subacromial pain and impingement 
syndrome findings.  The left shoulder, by comparison, 
abduction and external rotation were to 180 degrees, and 
forward flexion to 180 degrees.  External and internal 
rotation were to 90 degrees.  There was no evidence of 
rotator cuff lesions or of frozen shoulder lesions.  Both 
upper extremities had intact sensory and motor findings in 
nerve distributions C5-T1.  Deep tendon reflexes were intact.  
The examiner could not find deficits attributable to the 
previously mentioned ulnar nerve findings.  X-ray study of 
the right shoulder revealed mild arthritic changes of the 
glenohumeral joint.  Blood tests of ANA and rheumatoid factor 
were negative, and uric acid was within normal limits.  The 
diagnosis, in pertinent part, was mild right shoulder 
arthritis by x-ray and possible subacromial bursitis and 
impingement syndrome.

In summarizing the several examinations, the examiner 
reported that the veteran's complaints of lumbar spine pain 
were most probably because of the L5-S1 discogenic disease; 
there was pain at the extreme of each range of lumbar motion, 
but there was no radiation.  The examiner also felt there 
would be fatigability of the low back.  Shoulder strength was 
5/5, but the examiner anticipated the arthritis would cause 
pain, fatigue and weakened movement with repetitive motion 
resulting in strength of 4/5.  There was no evidence of any 
flare-ups of the shoulder or of the lumbar, except for 
directly proportional to activity.  The examiner opined that 
there were no neurological symptoms in the lower extremities 
related to the low back, and that all symptoms were due to 
the arthritis.  The examiner opined that the diagnoses of 
hypertensive cardiovascular disease and arteriosclerotic 
heart disease were the same condition, i.e., the hypertension 
could cause the arteriosclerotic heart disease, especially in 
the veteran in view of his long history of hypertension.  The 
examiner opined that arteriosclerotic heart disease, 
hypertensive heart disease, or hypertensive vascular disease 
was the same disability under various diagnoses.


II.  Analysis

The veteran's appeal arises from a February 1993 claim.  It 
has undergone development throughout the time since, 
including pursuant to two remands by the Board.  In November 
2000, Congress enacted and the President signed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [hereinafter VCAA or the Act].  The Act 
prescribes VA's duties to notify the veteran of the 
information necessary to make a substantially complete claim 
for benefits, and when a claimant has done so, to provide 
more detailed notice of the evidence necessary to 
substantiate his claim and forms for the veteran to authorize 
VA to assist him to obtain evidence.  VA must identify the 
evidence VA will obtain and the evidence the veteran must 
provide.  The Act also prescribes VA's actions to obtain 
government records and to afford examinations and obtain 
medical opinions where necessary to permit adjudication of a 
claim.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096.

The veteran asserted in his substantive appeal that the RO 
did not obtain or review service medical records from 17 
years at Fort Devens or from St. Elizabeth's Hospital, other 
than the records of Dr. Grous.  Review of the development 
activities undertaken by the RO in this case reveals that 
service records from 17 years at Fort Devens are of record, 
and the medical records from St. Elizabeth's Hospital, 
although returned under cover of VA's letter to Dr. Grous, 
comprise records of treatment from several practitioners at 
St. Elizabeth's Hospital.  The record also reveals that VA 
did provide the veteran with forms to authorize the release 
of private medical records pertinent to his claim, and VA 
obtained the records the release of which he authorized.  VA 
has afforded the veteran medical examinations sufficient to 
resolve his claims, including pursuant to the Board's remands 
instructing specific medical opinions be obtained.  VA has 
discharged its duty to assist the veteran to obtain evidence 
in this case.  Id.

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran did not assert entitlement to, and the evidence 
does not suggest, extra-schedular rating of any disability at 
issue in this case.  See 38 C.F.R. § 3.321(b)(1) (providing 
for extra-schedular rating by authorized VA officials when 
the VA rating schedule is inadequate to rate a disability for 
reasons articulated in the regulation).  There is no basis 
for submission for extra-schedular consideration of any claim 
at issue to authorized VA officials.  See Floyd v. Brown, 9 
Vet. App. 88 (1996).


A.  Right Shoulder

The veteran is service connected for degenerative joint 
disease of the right shoulder rated on the basis of 
limitation of motion.  The rating criteria for the underlying 
disease provides that degenerative disease shown by x-ray is 
rated according to the criteria for limitation of motion of 
the involved joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2000).  Limitation of motion of the shoulder of the dominant 
arm is rated 40 percent disabling if the arm cannot be raised 
higher than 25 degrees from the side (torso), 30 percent 
disabling if it cannot be raised higher than halfway between 
the side and the shoulder, and 20 percent if it can be raised 
as high as, but not higher than, the shoulder.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).

When a diseased joint is rated based on range of motion, 
other factors that affect the range of motion and function of 
the joint are considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Speed of motion, excursion, coordination, and 
endurance, as affected by painful motion or malformation of 
the structure of the joint or pathology of its supporting 
structures due to disease or trauma must also be considered.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  As pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, Sanches-Benitez 
v. West, 13 Vet. App. 282 (1999), the schedular evaluation of 
a disability may only provide for the disabling effect of 
these factors to the extent they are objectively 
demonstrated.  38 C.F.R. § 4.40 (2000).  Where those factors 
exist, the rating must assess the additional reduction of 
range of motion because of them, or the amount of disability 
comparable to a reduced range of motion.  DeLuca, 8 Vet. App. 
202.  Where a diseased or injured joint is subject to 
periodic flare-ups of the underlying condition such that the 
function of the joint is further impaired during such flare-
ups, a physical examination adequate for VA rating purposes 
must include a medical opinion about the amount of additional 
disability the claimant experiences during those periods, and 
that additional disability also considered in rating the 
disability.  Id., see also 38 C.F.R. § 

In this case, the May 1999 VA examiner reported, based on 
review of the medical evidence in the veteran's claims file, 
clinical interview, and current examination, that the veteran 
does not have flare-ups.  Consequently, correct rating of the 
veteran's right shoulder does not require hypothesis of the 
amount of additional disability during flare-ups.  Id.  The 
amount of disability, including the contribution of pain, 
fatigability, and related factors is properly based on the 
evidence of the performance of the right shoulder under 
ordinary conditions.  See 38 C.F.R. §§ 4.2, 4.10 (2000).

The medical record does not show ongoing treatment or other 
evidence that the right shoulder is at various times more 
disabled than was found at the March 1993, November 1996, and 
May 1999 examinations.  The ranges of motion were slightly 
greater in March 1993 than in November 1996, and essentially 
unchanged thereafter.  As no examination showed the right 
shoulder to be more disabled previously than it was in May 
1999, that examination may serve to show the maximum 
disability supportable by the evidence of record.

A higher rating than the current 20 percent may be awarded if 
the overall disability picture more nearly approximates that 
of the next higher rating.  38 C.F.R. § 4.7 (2000).  The next 
higher rating for the right shoulder, based on limitation of 
motion or factors equating to limitation of motion, requires 
limitation of raising the arm half that of the range that 
warrants the current rating.  The loss of strength and 
endurance with use described by the May 1999 examiner and not 
elsewhere contradicted in the record does not nearly 
approximate the next higher rating.  The preponderance of the 
evidence is against rating the veteran's right shoulder 
disability more than 20 percent disabling.

B.  L5-S1 Degenerative Disc Disease

The Board considers the matter of entitlement to a rating for 
degenerative disc disease of the L5-S1 intervertebral disc 
greater than 10 percent for the period pertinent to this 
claim prior to May 27, 1999, and greater than 20 percent from 
that date to the present.  The veteran's degenerative disc 
disease is currently rated as intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Intervertebral disc syndrome is rated 60 percent disabling 
when pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief; 40 percent when severe, with 
recurring attacks, with intermittent relief; 20 percent when 
moderate, with recurring attacks; 10 percent when mild; and 0 
percent when post-operative and cured.  Disability ratings 
under Diagnostic Code 5293 must consider painful motion and 
related factors articulated in sections 4.40, 4.45, and 4.59, 
because limitation of motion is an element of degenerative 
disc disease.  VAOPGCPREC 36-97.

The Board remanded this issue in January 1999 in part because 
the November 1996/January 1997 examination of the lumbar 
spine was inadequate for rating purposes.  See 38 C.F.R. 
§ 4.70 (2000).  The diagnosis of radiculopathy was apparently 
based on the veteran's report, without objective findings to 
support the diagnosis.  Id.  Tests ordered, apparently to 
differentiate potential diagnoses, were not performed.

Review of the whole record reveals that the only indication 
of neurologic involvement related to the veteran's L5-S1 
degenerative disc was the conclusion of the November 1996 
examiner unsupported by clinical findings.  The clear 
preponderance of the evidence shows the veteran does not have 
lumbosacral discogenic neurologic symptoms.  As the 
diagnostic criteria for intervertebral disc syndrome show, 
the syndrome is defined by the neurologic symptomatology 
associated with the pathology of intervertebral discs.  The 
criteria for the highest rating characterize the full-blown 
syndrome.  The lesser ratings are for less complete or severe 
symptomatology.  Although limitation of motion is a factor in 
rating intervertebral disc syndrome, without any objectively 
demonstrated neurologic involvement, there is no basis to 
award a higher rating under Diagnostic Code 5293 than the 
current 20 percent.  Without neurologic symptomatology 
nothing distinguishes the veteran's disability from that 
resulting purely from limitation of motion and the related 
back pain and fatigability.

Limitation of motion of the lumbar spine is rated 40 percent 
if severe, 20 percent if moderate, and 10 percent if mild.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  The ranges 
of motion shown consistently throughout the record [except 
the May 1999 report of 170 degrees of flexion, which the 
Board interprets as a typographical error, probably for 70 
degrees consistent with all previous findings] constitute no 
more than moderate limitation of motion as demonstrated in 
the May 1999 VA examination.

Prior to the May 1999 examination, the veteran demonstrated 
either full range of motion with slight pain, as at the March 
1993 examination, or slight limitation of motion without 
objective evidence of pain, as in the November 1996 VA 
examination.  The March 1993 findings comport with a 10 
percent rating when allowance is made for objective evidence 
of tenderness and painful motion.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Absent consideration of pain and painful 
motion, the appropriate rating would be zero percent.  The 
result is the same whether under Diagnostic Code 5293 with 
allowance made for painful motion; Diagnostic Code 5292, for 
the same reason; or Diagnostic Code 5295 (lumbosacral strain 
with characteristic pain on motion without muscle spasm), 
where pain is the disabling feature of the disability.

There are no outpatient or other medical records during the 
interval between the VA examination for compensation purposes 
showing the veteran sought treatment for his degenerative 
disc disease.  That is significant for two reasons.  It 
weighs against finding that the veteran's condition varied 
between rating examinations to an extent material to his 
rating, and it means the record is devoid of evidence to 
support an increase in disability rating earlier than date of 
the next evidence, May 27, 1999.

There is evidence of fatigability as of the May 1999 VA 
examination.  The veteran's use of a cane is not attributed 
to his back by any medical examiner.  In light of his 
complaints about the right ankle and the hips, and positive 
findings on May 1999 examination regarding the hips, the use 
of a cane is not probative evidence of functional impairment 
of the lumbosacral spine such that the use of the cane is a 
factor in determining how disabling the veteran's L5-S1 
degenerative disc disease is in daily life, including working 
or seeking work.  See 38 C.F.R. §§ 4.2, 4.10 (2000).  As with 
the right shoulder, any additional disability due to pain and 
fatigue with use is persistent and chronic.  Therefore, the 
disability need not be rated based on additional disability 
during flare-ups.  DeLuca, 8 Vet. App. 202.

There is no neurologic symptomatology, consequently the 
disability cannot be rated for severe recurring attacks of 
such symptoms.  Diagnostic Code 5293.  The limitation of 
lumbar motion as measured is slight, consistent with a 10 
percent rating for limitation of motion alone.  Diagnostic 
Code 5292.  However, the pain after 15 minutes of sitting and 
the amount of fatigability the veteran experiences with use 
warrants the current 20 percent rating upon consideration of 
their affect on the otherwise slight limitation of motion.  
DeLuca, 8 Vet. App. 202.  Were it mandatory to rate the 
disability as lumbosacral strain, the preponderance of the 
evidence would be against the current 20 percent rating, as 
there is no evidence of muscle spasm or loss of lateral spine 
motion.  See Diagnostic Code 5295.  The evidence does not 
show a disability picture that nearly approximates the next 
higher rating under Diagnostic Code 5293, 5292, or 5295.  
38 C.F.R. § 4.7 (2000).

The preponderance of the evidence is against awarding a 
rating greater than 20 percent for L5-S1 degenerative disc 
disease from May 27, 1999.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).

C.  Cardiovascular Disease

During the pendency of the veteran's claim for increased 
rating, VA changed the rating criteria for disability from 
diseases of the heart and arteries effective January 12, 
1998.  See 62 Fed. Reg. 65207 (1997).  Compare generally 
38 C.F.R. § 4.104 (1997) (the last publication in the Code of 
Federal Regulations prior to amendment) (diagnostic codes 
therein) with 38 C.F.R. § 4.104 (2000) (diagnostic codes 
therein).  The Board must now review all potentially 
applicable diagnostic codes and apply the rating criteria 
that are more favorable to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The newer rating criteria 
may not apply, however, prior to the January 12, 1998, 
effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 
(1997); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Prior to June 9, 1998, the veteran's heart disease was rated 
as hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 
7101(1997 & 2000).  On that date the RO renamed the 
disability arteriosclerotic heart disease.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997 & 2000).  Regulation 
provides for changes of diagnosis when there is a change in a 
condition or to correct errors.  38 C.F.R. § 4.13 (2000).  
The reason for the change is not clear in this case, but in 
changing the diagnosis of the service-connected disability, 
the RO did not assign an effective date for the change later 
than the initial effective date of service connection.  
Consequently, the Board will consider older and newer rating 
criteria for all potentially applicable diagnostic codes for 
both diagnoses.  None of the pertinent diagnostic code 
numbers changed with the change in rating criteria.  For 
convenience, the following discussion refers to the criteria 
of each diagnostic code before and after the January 1998 
change as older and newer criteria.  All diagnostic codes 
cited and discussed are found at 38 C.F.R. § 4.104.

In response to the Board's inquiry on remand, the May 1999 VA 
examiner reported that in the veteran's case, the several 
diagnoses appearing in the record, e.g., arteriosclerotic 
heart disease, hypertensive heart disease, hypertensive 
cardiovascular disease, and others, are the same disability.  
Rating the same disability under multiple diagnostic codes is 
called pyramiding, and it is impermissible in rating 
disabilities for the purpose of payment of VA disability 
compensation.  38 C.F.R. § 4.14 (2000).  Consequently, the 
Board will ultimately affirm the use of the currently applied 
diagnostic code for arteriosclerotic heart disease or apply 
another diagnostic code instead, but only if to do so is more 
beneficial to the veteran and permissible under the evidence 
of record.  

1.  Hypertension

The older criteria for hypertensive vascular disease 
(essential arterial hypertension) provided a rating of 60 
percent for diastolic pressure predominantly 130 or more and 
severe symptoms; 40 percent for diastolic pressure 
predominantly 120 or more and moderately severe symptoms; 20 
percent for diastolic pressure predominantly 110 or more with 
definite symptoms; and 10 percent for diastolic pressure 
predominantly 100 or more.  Additionally, a minimum 10 
percent rating was provided if there was a necessity of 
continuous medication for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more.  Diagnostic Code 7101 & note 2 (1997).

The newer criteria are unchanged as regards the diastolic 
blood pressure indicia of hypertension.  The reference to 
other symptoms was deleted.  Criteria were added for isolated 
systolic hypertension, defined as systolic pressure of 160 
while diastolic pressure is below 90.  Diagnostic Code 7101 
note 1 (2000).  There is no evidence that the veteran has or 
ever had isolated systolic hypertension, and those criteria 
are not for application in this case.

In his substantive appeal, the veteran reiterated the rating 
criteria for hypertension and the blood pressure measurements 
of the March 1993 VA examination, supra.  He asserted that 
those satisfied the rating criterion of a 20 percent rating 
of diastolic pressure predominantly 110 or higher.  The 
veteran is misinformed about the distinction between systolic 
and diastolic blood pressure.  Blood pressure is the pressure 
of the blood on the walls of the arteries.  The first 
(higher) number is maximum or systolic pressure, the second 
(lower) number is minimum or diastolic pressure.  See 
pressure, blood Dorland's Illustrated Medical Dictionary 1353 
(27th ed. 1988).

The evidence of record contains no diastolic blood pressure 
measurements of 100 or higher.  The veteran's diastolic blood 
pressure has been below 100 during the entire period under 
review for rating purposes in this case.  His hypertension is 
controlled with medication without any indication that it was 
or would otherwise be predominantly 100 diastolic or above.

The preponderance of the evidence is against rating the 
veteran's cardiovascular disease higher than 10 percent as 
hypertension at any time under either the older or the newer 
rating criteria of Diagnostic Code 7101.  If rated as 
hypertension, the veteran's cardiovascular disability would 
warrant a 10 percent rating under either old or new rating 
criteria.

2.  Arteriosclerotic Heart Disease

The older rating criteria for arteriosclerotic heart disease 
provided a 30 percent rating following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, ordinary manual labor feasible.  No lower 
rating was provided.  Diagnostic Code 7005 (1997).

The veteran does not meet the criteria for a 30 percent 
rating under the older criteria.  There is no evidence of 
typical coronary occlusion or thrombosis.  There is a history 
of angina, but there is no clinical confirmation of it after 
the July 1984 thallium stress test.  It did not recur on 
either of two later stress tests.  The veteran's claim for 
increased rating must rely primarily on evidence of current 
disability.  For the purpose of this claim, that is evidence 
of the status of his condition from February 1992, a year 
prior to the date of his claim.  See 38 C.F.R. § 3.400(o)(2) 
(2000) (effective date of increased rating may precede date 
of claim by one year if claim filed within one year of the 
increase in disability).  In addition to the absence of 
further complaint of cardiac chest pain after the two initial 
events, the veteran reported that he has not had any angina 
since at least 1987 when he discontinued anti-anginal 
prophylaxis.  The continuation of the diagnosis of probable 
angina and chronic stable angina does not make the veteran's 
history one of substantiated anginal attack.  The Board finds 
that the probative value of the lack of anginal attack for 
many years preceding the earliest time significant to this 
claim outweighs the probative value of the remote history.  
Finally, there is no evidence suggesting that the veteran's 
cardiac status does or ever did impair his capacity for 
labor.

The preponderance of the evidence is against awarding a 30 
percent rating for arteriosclerotic heart disease under the 
older rating criteria.  When the rating schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
rating is assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31 (2000).  The 
requirements for a compensable rating under the older rating 
criteria for arteriosclerotic heart disease were those for a 
30 percent rating, none lower being provided.  Consequently, 
the veteran's disability cannot be rated under Diagnostic 
Code 7005 prior to January 12, 1998.

The newer rating criteria provide for various percentage 
ratings based on the cardiac symptoms manifested when the 
heart is taxed with certain workloads, measured in METs.  
Diagnostic Code 7005 (2000).  A 30 percent rating is 
warranted if a workload greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy of dilatation 
on electrocardiogram, echocardiogram, or x-ray.  A 10 percent 
rating is warranted if a workload greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  
Id.

The veteran was estimated by the May 1999 VA examiner as able 
to maintain a workload of 9 METs, at which point he would 
suffer fatigue.  That comports with the current 10 percent 
rating.  His chronic medical regimen is an independent basis 
for the current 10 percent rating.  The veteran does not meet 
the workload criterion for a 30 percent rating.  The January 
1997 echocardiogram showed borderline aortic root dilatation, 
not cardiac dilatation, and it did not show cardiac 
hypertrophy.  No EKG has shown cardiac hypertrophy or 
dilation.  The preponderance of the evidence is against a 30 
percent rating from January 12, 1998, for arteriosclerotic 
heart disease.

3.  Hypertensive Heart Disease

Under the older rating criteria, a 30 percent rating was 
warranted for hypertensive heart disease with definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, moderate dyspnea on exertion.

There is no evidence of definite enlargement of the heart.  
Chest x-rays and clinical examination consistently showed the 
size of the heart within normal limits.  The veteran has 
never had sustained diastolic blood pressure of 100 or more.  
There is no evidence of moderate dyspnea on exertion 
attributable to his cardiac status.  As the May 1999 VA 
examiner noted, fatigue and dyspnea are attributable to the 
veteran's pulmonary condition, including status post 
radiation fibrosis from treatment of lung cancer.  In sum, 
the preponderance of the evidence is against awarding a 30 
percent rating for hypertensive heart disease for any period 
under review in this case.  Diagnostic Code 7007 (1997).

As discussed regarding rating arteriosclerotic heart disease 
under the older criteria, the veteran's cardiovascular 
condition cannot be rated under Diagnostic Code 7007 prior to 
January 12, 1998, for the same reason his disability cannot 
be rated under Diagnostic Code 7005 prior to January 12, 
1998.  See 38 C.F.R. § 4.31 (2000).

The newer rating criteria for 10 and 30 percent ratings for 
hypertensive heart disease are the same as those for 
arteriosclerotic heart disease.  For the same reasons set 
forth in II.B.2, supra, the preponderance of the evidence is 
against awarding a rating greater than 10 percent for 
hypertensive heart disease from January 12, 1998.  Diagnostic 
Code 7007 (2000).

4.  Legal Summary of Rating Analysis

None of the diagnostic codes potentially applicable in this 
case, old or new, is of superior benefit to the veteran.  
Thus, more beneficial effect of older or newer rating 
criteria is not a basis for selection of a diagnostic code in 
this case.  Karnas, 1 Vet. App. 308.  The veteran is 
correctly rated 10 percent disabled by his cardiovascular 
disorder previously diagnosed as hypertension and now 
diagnosed as arteriosclerotic heart disease.  As the May 1999 
VA examiner indicated, the several cardiovascular diagnoses 
appearing in the veteran's medical record denote the same 
disability.  The disability must be rated under only one 
diagnostic code.  38 C.F.R. § 4.14 (2000).  The currently 
applied code, 38 C.F.R. § 4.104, Diagnostic Code 7005 (2000), 
is perfectly adequate and correct for the period from January 
12, 1998, the earliest date at which it may apply.  
38 U.S.C.A. § 5110(g) (West 1991).  Because the veteran's 
long-standing 10 percent rating cannot be effected under 
either Diagnostic Code 7005 or 7007 prior to January 12, 
1998, the disability must be rated as hypertension, 
Diagnostic Code 7101, prior to January 12, 1998, 
notwithstanding that the effect is rating neutral.



ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right shoulder is denied.  

Entitlement to a rating in excess of 10 percent prior to May 
27, 1999, for degenerative disc disease of the L5-S1 
intervertebral disc is denied.

Entitlement to a rating in excess of 20 percent from May 27, 
1999, for degenerative disc disease of the L5-S1 
intervertebral disc is denied.

Entitlement to a rating in excess of 10 percent for 
arteriosclerotic heart disease (previously diagnosed as 
hypertension) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



